

Exhibit 10.30
 
 

Transocean Ltd. Incentive Recoupment Policy
 
Effective January 1, 2013
 


 
I.           Establishment of Policy and Purpose
 
The Board of Directors of Transocean Ltd. (the “Company”) has, upon
recommendation of the Executive Compensation Committee of the Board of Directors
(the “Committee”), determined that it is in the best interest of Transocean Ltd.
(the “Company”) to adopt this Transocean Ltd. Incentive Recoupment Policy (the
“Policy”).  The purpose of the Policy is to authorize the Company to recover or
adjust incentive compensation to the extent the Committee determines that
payments or awards have exceeded the amount that would otherwise have been
received due to erroneous financial statements and to deter officers of the
Company from taking actions that could potentially harm the financial position
of the Company.
 
II.           Definitions
 
“Award” means a cash award made under an Incentive Arrangement.
 
“Incentive Arrangement” means the Performance Award and Cash Bonus Plan of
Transocean Ltd.
 
“Incentive Compensation” means any Awards made or compensation paid in
connection with an Incentive Arrangement.
 
“Participant” means any current or former officer of the Company holding a title
of vice president or higher who is or has been a participant in the Company’s
Incentive Arrangement.
 
III.           Application of Policy
 
The provisions of Part IV of the Policy shall be applicable to a Participant if:
 
(A)           The Participant engages in fraud or intentional misconduct
pertaining to any financial reporting requirement under the Federal securities
laws resulting in the Company being required to prepare and file an accounting
restatement with the Securities and Exchange Commission as a result of such
misconduct; or
 
(B)           The Participant is aware of the existence of fraud or intentional
misconduct pertaining to any financial reporting as described in (A) above and
fails to either prevent or appropriately disclose such fraud or misconduct.
 
The Committee shall make all determinations under this Part III of the Policy in
its sole and absolute discretion, and such determinations shall be conclusive
and binding on all Participants.
 

  - 1 -
 

--------------------------------------------------------------------------------

 

IV.           Forfeiture and/or Recoupment
 
If the Committee determines that under Part III of the Policy that the Policy is
applicable, the Committee may provide for the forfeiture and/or recoupment from
the Participant of any Incentive Compensation awarded or paid to the Participant
during the twelve month period preceding the date the Company prepares the
accounting restatement to the extent the Committee determines appropriate to
recover the Incentive Compensation payments or awards that have exceeded the
amount that would otherwise have been received.
 
Notwithstanding the Committee’s general discretion regarding the application and
enforcement of the Policy, the Committee shall enforce the Policy to the extent
required pursuant to the listing requirements of any national securities
exchange on which shares of the Company’s equity are traded.
 
To the extent the Committee has determined that any portion of Incentive
Compensation must be recovered from a Participant pursuant to this Policy, such
recovery may include direct repayment by the Participant or the forfeiture or
reduction of existing or future compensation or wages, including, without
limitation, any Incentive Compensation.
 
V.           Miscellaneous
 
(A)           This Policy is in addition to the requirements of Section 304 of
the Sarbanes-Oxley Act of 2002 that are applicable to the Company’s Chief
Executive Officer and Chief Financial Officer.
 
(B)           This Policy shall be applicable to Incentive Compensation awarded
and paid subsequent to the effective date of the Policy.
 
(C)           Application of this Policy does not preclude the Company from
taking any other action against a Participant, including termination of
employment and all legal remedies including institution of civil or criminal
proceedings, and no recovery under this Policy shall be deemed to limit such
rights or offset the amount of civil damages.
 

    - 2 -
 

--------------------------------------------------------------------------------

 
